Name: Commission Regulation (EEC) No 2203/89 of 20 July 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed-milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 89 Official Journal of the European Communities No L 209/33 COMMISSION REGULATION (EEC) No 2203/89 of 20 July 1989 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 11 (3) thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 756/70 (3), as last amended by Regulation (EEC) No 1460/89 (4), lays down the various quantities of skimmed milk necessary for the manufacture of one kilogram of casein or caseinates ; whereas those quantities should be adjusted in line with developments in manufacturing techniques ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for milk and milk products, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 756/70 is hereby replaced by the following : '2. For the purposes of calculating the aid, it shall be considered that : (a) one kilogram of acid casein of quality A as defined in Annex I is manufactured from 32,17 kilograms of skimmed milk : (b) one kilogram of :  caseinate as defined in Annex I or  rennet-casein of quality A as defined in Annex I or  acid casein of quality A as defined in Annex II is manufactured from 33,97 kilograms of skimmed milk ; (c) one kilogram of :  rennet-casein of quality A as defined in Annex II or  caseinate as defined in Annex II is manufactured from 35,77 kilograms of skimmed milk ; (d) one kilogram of casein as defined in Annex III is manufactured from 24,97 kilograms of skimmed milk ; (e) one kilogram of casein as defined in Annex III is manufactured from 28,57 kilograms of skimmed milk. The caseins and caseinates referred to in the first subparagraph must conform to the requirements laid down in the Annexes concerned.' Article 2 This Regulation shall enter into force on 1 Aumist 1 989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (J) OJ No L 84, 29. 3 . 1989, p. 1 . (') OJ No L 91 , 25. 4. 1970, p. 28 . (4) OJ No L 144, 27 . 5. 1989, p. 32.